In a proceeding pursuant to CPLR article 78 in which the petitioner, inter alia, seeks reinstatement to his position as coach of a girls’ varsity softball team, the appeal, as limited by the appellants’ brief, is from so much of an order of the Supreme Court, Nassau County (McCabe, J.), dated August 15, 1990, as denied their motion to dismiss the petition pursuant to CPLR 3211 (a) (2) for lack of subject matter jurisdiction.
Ordered that the appeal is dismissed, without costs or disbursements.
This is an appeal from an intermediate order in a proceeding pursuant to CPLR article 78. No appeal lies as of right from that order, nor has permission for the taking of an appeal been sought or granted. The appeal, therefore, is dismissed (see, CPLR 5701 [b] [1]; Matter of Wallace v Wyandanch Union Free School Dist., 58 AD2d 813; Cirasole v Simins, 48 AD2d 795; Hawley v Town of Aurora, 41 AD2d 588). Thompson, J. P., Bracken, Sullivan and Balletta, JJ., concur.